ANDERSON, J.
While the grantor,' Victor Wertheimer, may have been in failing circumstances, yet if he owed his mother a bona fide debt, and conveyed the lot to her in payment of said debt, it being an adequate consideration, and he reserved unto himself no benefits, the conveyance cannot he set aside at the instance of other creditors. — Goetter v. Norman, 107 Ala. 585, 19 South. 56; Halsey v. Condon, 111 Ala. 221, 20 South. 445. The respondents’ undisputed evidence brings this case directly under the protection of the rules as laid down in the authorities cited, and the decree of the chancellor must be reversed, and one is here rendered dismissing the bill of complaint.
Reversed and rendered.
All the Justices concur, except Dowdell, C. J., not sitting.